In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Westchester County (Colabella, J.), dated April 11, 2000, which granted the plaintiffs’ motion for leave to reargue and, upon reargument, vacated a prior order of the same court, entered February 29, 2000, and denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs’ motion for leave to reargue (see, Loland v City of New York, 212 AD2d 674). Furthermore, since the evidence submitted by the plaintiffs raised a triable issue of fact (see, CPLR 3212 [b]) as to whether the stanchion over which the injured plaintiff tripped and fell constituted a hazardous condition, it was proper for the Supreme Court, upon reargument, to vacate its prior order and deny the defendant’s motion. Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.